DETAILED ACTION
This is in response to the Request for Continued Examination filed 2/19/2021 wherein claims 1-6, 11-13, 19-23 and 25 have been canceled and claims 7-10, 14-18, and 24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Drawings
The drawings are objected to under 37 CRF 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first dry carbon dioxide working fluid flow regulating valve” (Claim 26, lines 26-27) in combination with the “first carbon dioxide regulating valve” (Claim 26, line 32) must be shown or the feature(s) canceled from the claim(s). Therefore, claim 26 appears to require two distinct valves regulating flow in the first dry carbon dioxide fluid stream. Applicant’s figures, however, show a single flow regulating valve 26 in the first carbon dioxide working fluid stream 41. No new matter should be entered.
In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 1 and 5) are also objected to because:
the numerals associated with the graphical drawing symbols (boxes, rectangles, circles, etc) are not indicative as to what said symbol represents and so the functionality of the element cannot be determined. 
The unlabeled rectangular box(es) shown in the drawing should be provided with descriptive text labels. See MPEP 608.02(b) II.
In summary, elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public (refer to example 1 below).  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.
Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image1.png
    565
    945
    media_image1.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.

    PNG
    media_image2.png
    378
    655
    media_image2.png
    Greyscale

The drawings (Figures 1 and 5) are also objected to because element number “60”, referenced in the specification as a control unit, includes dashed lines which appear to be control signals. It is unclear from the drawings which elements are receiving or sending these control signals and whether these control signals are inputs or outputs.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:  
“through a first carbon dioxide regulating valve” (Claim 24, line 32) is believed to be in error for - - through the first dry carbon dioxide working fluid flow regulating valve - -; and
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites the limitation of a “first dry carbon dioxide working fluid flow regulating valve” (Claim 26, lines 26-27) and also recites the limitation of “a first carbon dioxide regulating valve” (Claim 26, line 32). Therefore, claim 26 appears to require two distinct valves regulating flow in the first dry carbon dioxide fluid stream. Applicant’s specification does not describe and Applicant’s figures do not illustrate multiple valves in the first dry carbon dioxide working fluid stream.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/825,892 (reference application) in view of Palmer et al. (US 2012/0067056), Belokon et al. (US 2005/0022499), Minta et al. (US 2011/0000221), and ELKady et al. (US 2013/0133337).
Regarding Independent Claim 7, Application No. 16/825,892 claims a process for operation of a power generation plant (Claim 12, lines 1-2), the process comprising:
providing a fuel flow rate detecting unit output signal (Claim 12, lines 3-4), an oxygen flow rate detecting unit output signal (Claim 12, lines 10-11), and at least one carbon dioxide flow rate detecting unit output signal (Claim 12, lines 7-8) to a control unit (Claim 12, line 4, line 8, and line 11);
calculating in the control unit, based upon one or more of the fuel flow rate detecting unit output signal, the oxygen flow rate detecting unit output signal, and the at least one carbon dioxide flow rate detecting unit output signal, at least one of a required fuel flow rate, a required oxygen flow rate, and a required carbon dioxide flow rate (Claim 12, lines 23-25);
regulating flow of at least one of a fuel stream, an oxygen stream, and a carbon dioxide stream through a corresponding fuel flow regulating valve, oxygen flow regulating valve, and carbon dioxide flow regulating valve, respectively, so that one or more of the fuel stream, the oxygen stream, and the carbon dioxide stream is supplied in required amounts (Claim 12, lines 21-23);
mixing carbon dioxide from the carbon dioxide stream with oxygen in the oxygen stream to form a mixed oxygen stream (Claim 21, lines 1-4);
combusting fuel from the fuel stream with oxygen from the mixed oxygen and carbon dioxide stream (Claim 21, lines 1-4) in a combustor in presence of additional carbon dioxide from the carbon dioxide stream to form a combustion exhaust gas (Claim 12, lines 16-18);
passing the combustion exhaust gas through a turbine to generate power (Claim 12, lines 19-20);
cooling an exhaust gas from the turbine in a heat exchanger (Claim 17, lines 1-3);
Claim 20, lines 1-2); and
separating the carbon dioxide stream into a first carbon dioxide stream and a second carbon dioxide stream (Claim 21, lines 1-3), the second carbon dioxide stream being the carbon dioxide stream mixed with the oxygen to form the mixed oxygen and carbon dioxide stream (Claim 21, lines 2-3).
Application No. 16/825, 892 does not claim compressing the first carbon dioxide stream, heating the first carbon dioxide stream in the heat exchanger for passage into the combustor as the additional carbon dioxide, heating the mixed oxygen and carbon dioxide stream in the heat exchanger prior to passage into the combustor, or wherein flow of the carbon dioxide through a first carbon dioxide regulating valve and flow of the oxygen through the oxygen flow regulating valve are both regulated so that the mixed oxygen and carbon dioxide stream input to the combustor comprises 15% to 40% by mass of the oxygen and so that the combustion exhaust gas formed in the combustor includes 0.2% by mass or less of carbon monoxide.
Palmer teaches (Figures 1-2) compressing (at 53) the carbon dioxide stream (from 15, 59; see Figures 1-2) and heating (via 2) a first carbon dioxide stream (60) in a heat exchanger (2) for passage into the combustor (3) as the additional carbon dioxide (see the flow path of 49, 60, 57 shown in Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 to include compressing the carbon dioxide stream and heating a first carbon dioxide stream in a heat exchanger for passage into the combustor, as taught by Palmer, in order to recirculate the recycle stream back to the combustor (Paragraph 0056 of Palmer), supply heat to the streams entering the combustor (Paragraph 0061 of Palmer), and to lower the capital cost of carbon dioxide removal and allow for increased removal efficiency (Paragraph 0055 of Palmer).
Application No. 16/825, 892 in view of Palmer does not claim or teach heating the mixed oxygen and carbon dioxide stream in the heat exchanger prior to passage into the combustor, or wherein flow of the carbon dioxide through a first carbon dioxide regulating valve and flow of the oxygen through the 
Belokon teaches (Figures 1-5C) heating (via 22) a mixed oxygen and carbon dioxide stream (the stream exiting mixer 44 towards compressor 14 mixing exhaust 42 with air 54; see Figures 2-3 and Paragraph 0030) in a heat exchanger (22) prior to passage (see Figures 2-3) into a combustor (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer to include the concept of heating the oxygen and carbon dioxide mixture in the heat exchanger prior to passage into the combustor, as taught by Belokon, in order to regulate the combustor inlet temperature and to boost the temperature of the fluid passing though a compressor (Paragraph 0029 of Belokon).
Application No. 16/825, 892 in view of Palmer and Belokon does not claim or teach wherein flow of the carbon dioxide through a first carbon dioxide regulating valve and flow of the oxygen through the oxygen flow regulating valve are both regulated so that the mixed oxygen and carbon dioxide stream input to the combustor comprises 15% to 40% by mass of the oxygen and so that the combustion exhaust gas formed in the combustor includes 0.2% by mass or less of carbon monoxide.
Minta teaches, however, (Paragraph 0062) that controlling the oxygen and carbon dioxide mixture concentration is a likely approach to provide stable combustion at stoichiometric or near stoichiometric conditions. Therefore, the percentage ratios of oxygen to carbon dioxide are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that controlling the oxygen and carbon dioxide mixture concentration leads to stable combustion at stoichiometric or near stoichiometric conditions (see Paragraph 0062 of Minta).
Therefore, since the general conditions of the claim, i.e. that the percentage ratios of can be controlled to ensure combustion stability were taught by Minto, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer and Belokon to provide the mixture concentrations of oxygen and carbon dioxide as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). Mittricker in view of Palmer, Belokon, and Minta does not teach wherein the combustion gas formed in the combustor includes 0.2% by mass or less of carbon monoxide.
ELKady teaches (Figures 1-5 and Paragraph 0002) that exhaust streams generated by combustion of fossil fuels in power generation systems includes nitrogen oxides and carbon monoxide as byproducts during combustion. ELKady further teaches (Paragraph 0002) that NOx and CO emissions from power plants utilizing fossil fuels are increasingly penalized by national and international regulations and emission reduction is important for economical power generation due to increasing costs for emitting NOx and CO. Therefore, the amount of carbon monoxide in the combustion exhaust gas is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that as the amount of carbon monoxide in the combustion exhaust gas is lowered, the lower the costs from national and international regulations (see Paragraph 0002).
Therefore, since the general conditions of the claim, i.e. that the reduction carbon monoxide in the combustion exhaust gas is important for economical power generation, were taught by ELKady, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, and Minta to provide the reduced carbon monoxide, as taught by ELKady, to decrease penalties by national and international regulations. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/825,892 in view of Palmer et al. (US 2012/0067056), Belokon et al. (US 2005/0022499), Minta et al. (US 2011/0000221) and ELKady et al. (US 2013/0133337) as applied to claim 7 above, and further in view of West et al. (US 2012/0096829).
Regarding Claim 8, Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady claims and teaches the invention as claimed and as discussed above. Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady does not claim or teach regulating flow of the fuel stream through the fuel flow regulating valve based upon a required output of the turbine.
West teaches (Figures 1-3) a power generation plant (10) which regulates a flow (via 66) of a fuel stream (from 24) through a fuel flow regulating valve (66) based upon a required output of the turbine (16; see Paragraphs 0017, 0029, and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady to include the regulation of the fuel flow, as taught by West, in order to provide a means for increasing the power output if the power output is lower than desired (Paragraph 0029 of West).

Claims 9-10, 14, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/825,892 in view of Palmer et al. (US 2012/0067056), Belokon et al. (US 2005/0022499), Minta et al. (US 2011/0000221) and ELKady et al. (US 2013/0133337) as applied to claim 7 above, and further in view of Mittricker et al. (US 2011/0300493).
Regarding Claim 9, Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady claims and teaches the invention as claimed and as discussed above. Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady does not claim or teach regulating flow of the fuel stream through the fuel flow regulating valve and regulating flow of the oxygen through the oxygen flow regulating valve so that the fuel from the fuel stream and the oxygen stream are supplied to the combustor in a desired ratio.
Mittricker teaches (Figures 1A-3) regulating flow (via 115) of the fuel stream (from 108) through the fuel flow regulating valve (120) and regulating flow (via 115) of the oxygen (from 104) through the oxygen flow regulating valve (118) so that the fuel (from 108) from the fuel stream (108) and the oxygen from 104) from the oxygen stream (104) are supplied to the combustor (110) in a desired ratio (controller 115 may also control the flow rate of the combustion fuel stream 108 and the oxygen supply stream to maintain desired stoichiometry; see Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady to include regulating flow of the fuel stream through the fuel flow regulating valve and regulating flow of the oxygen through the oxygen flow regulating valve so that the fuel from the fuel stream and the oxygen stream are supplied to the combustor in a desired ratio, as taught by Mittricker, in order to obtain substantially stoichiometric combustion (Paragraph 0002 of Mittricker).
Regarding Claim 10, Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker does not claim or teach does not teach, as discussed so far, wherein the fuel from the fuel stream and the oxygen from the oxygen stream are supplied to the combustor in approximately a stoichiometric mixture ratio.
Mittricker teaches (Figures 1A-3) wherein the fuel from the fuel stream (108) and the oxygen from the oxygen stream (104) are supplied (via 118 and 120) to the combustor (110) in approximately a stoichiometric mixture ratio (controller 115 may also control the flow rate of the combustion fuel stream 108 and the oxygen supply stream to maintain desired stoichiometry; see Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker to include the fuel from the fuel stream and the oxygen from the oxygen stream being supplied to the combustor in approximately a stoichiometric mixture ratio, as taught by Mittricker, in order to obtain substantially stoichiometric combustion (Paragraph 0002 of Mittricker).
Regarding Claim 14
Mittricker teaches (Figures 1A-3) regulating flow (via 116b) of the carbon dioxide (within 102b) through a second carbon dioxide regulating valve (102b) so that a desired flow (a flow which achieves a desired temperature of the combustion products stream; see Paragraph 0028) of carbon dioxide working fluid (within 102b) is input to the combustor (110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta and ELKady to include regulating flow of the carbon dioxide through a second carbon dioxide regulating valve so that a desired flow of carbon dioxide working fluid is input to the combustor, as taught by Mittricker, in order to achieve a desired temperature of the combustion products stream (Paragraph 0028 Mittricker).
Regarding Claim 18, Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady claims and teaches the invention as claimed and as discussed above. Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady does not claim or teach wherein the control unit is configured to control an amount of carbon dioxide supplied to the combustor from the carbon dioxide stream to be substantially constant.
Mittricker does teach, however, in Paragraph 0022, that the amount of carbon dioxide mixed with the oxygen provides a way to control the temperature of the primary combustion product stream and also another variable to help control the composition of the products of the combustion. Therefore, the amount of carbon dioxide supplied to the combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that controlling the amount of carbon dioxide supplied to the mixture allows for control of the temperature of the combustion product stream (see Paragraph 0022 of Mittricker).
Therefore, since the general conditions of the claim, i.e. that the amount of carbon dioxide supplied to the combustor can be controlled were taught by Mittricker, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, and ELKady to control of the amount of carbon dioxide supplied to the combustor, as taught by Mittricker, to provide a way to control the temperature of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/825,892 in view of Palmer et al. (US 2012/0067056), Belokon et al. (US 2005/0022499), Minta et al. (US 2011/0000221) and ELKady et al. (US 2013/0133337), and Mittricker et al. (US 2011/0300493) as applied to Claim 14 above, and further in view of Allam et al. (US 2011/0179799).
Regarding Claim 15, Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker does not claim or teach regulating the flow of the carbon dioxide through the second carbon dioxide regulating valve based upon output signals received from the fuel flow rate detecting unit and a carbon dioxide flow rate detecting unit.
Mittricker teaches (Figures 1A-3) a central controller (115) which may be operably connected to flow controllers (116a, 116b, 118, and 120) which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034 of Mittricker).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker to include a central controller which may be operably connected to flow controllers which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers, as taught by Mittricker, for the same reasons discussed above in claim 14. Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker does not teach regulating the flow of carbon dioxide based on the flow rate of the fuel and carbon dioxide.
Allam teaches (Figures 1-12) providing a carbon dioxide recirculation fluid to a combustor at a specific ratio to the fuel so that combustion temperature and/or the turbine temperature can be controlled (Paragraph 0188).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker to include regulating the flow of carbon dioxide based on the flow rate of the fuel and carbon dioxide, as taught by Allam, in order to control the combustion temperature and/or the turbine inlet temperature within a desired range while maximizing the amount of energy that can be converted to power (Paragraph 0188 of Allam).
Regarding Claim 16, Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker does not claim or teach regulating the flow of the carbon dioxide through the second carbon dioxide regulating valve based upon output signals received from the oxygen flow rate detecting unit and a carbon dioxide flow rate detecting unit.
Mittricker teaches (Figures 1A-3) a central controller (115) which may be operably connected to flow controllers (116a, 116b, 118, and 120) which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034), wherein the temperature of the combustor is regulated (see Paragraph 0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker to include a central controller which may be operably connected to flow controllers which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers, wherein the temperature of the combustor is regulated, as taught by Mittricker, for the same reasons discussed above in claim 14. Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker does not claim or teach regulating the flow of carbon dioxide based on the oxygen and carbon dioxide flow rates.
Allam teaches (Figures 1-12) providing a carbon dioxide recirculation fluid to a combustor wherein the combustion temperature varies depending on the ratio of carbon dioxide to oxygen (Paragraph 0195).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker to include regulating the flow of carbon dioxide based on the oxygen and carbon dioxide flow rates, as taught by Allam, in order to adjust the combustion temperature (Paragraph 0195 of Allam).
Regarding Claim 17, Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker claims and teaches the invention as claimed and as discussed above. Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker does not claim or teach wherein the control unit is configured to regulate flow of the carbon dioxide through the second carbon dioxide regulating valve based at least upon an output received from a carbon dioxide flow rate detecting unit.
Mittricker teaches (Figures 1A-3) a central controller (115) which may be operably connected to flow controllers (116a, 116b, 118, and 120) which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034 of Mittricker).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker to include a central controller which may be operably connected to flow controllers which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers, as taught by Mittricker, for the same reasons discussed above in claim 14. Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker does not teach regulating the flow of carbon dioxide based on the carbon dioxide flow rates.
Allam teaches (Figures 1-12) providing a carbon dioxide recirculation fluid to a combustor at a specific ratio to the fuel so that combustion temperature and/or the turbine temperature can be controlled (Paragraph 0188) and providing a carbon dioxide recirculation fluid to a combustor wherein the combustion temperature varies depending on the ratio of carbon dioxide to oxygen (Paragraph 0195
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Palmer, Belokon, Minta, ELKady, and Mittricker to include regulating the flow of carbon dioxide based on the carbon dioxide flow rates, as taught by Allam, in order to control the combustion temperature and/or the turbine inlet temperature within a desired range while maximizing the amount of energy that can be converted to power (Paragraphs 0188 and 0195 of Allam).

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of copending Application No. 16/825,892 in view of Mittricker et al. (US 2011/0300493) and Minta et al. (US 2011/0000221).
Regarding Independent Claim 24, Application No. 16/825,892 claims a process for operation of a power generation plant (Claim 24, lines 1-2), the process comprising:
providing a fuel stream, an oxygen stream, and a dry carbon dioxide working fluid stream to a combustor wherein fuel from the fuel stream is combusted with oxygen from the oxygen stream in the presence of the dry carbon dioxide working fluid stream to form a combustion exhaust stream (Claim 24, lines 3-5);
rotating a turbine with the combustion exhaust stream to generate power and provide a turbine exhaust stream (Claim 24, lines 6-7);
cooling the turbine exhaust stream in a heat exchanger to form a cooled turbine exhaust stream (Claim 24, lines 8-9);
removing water from the cooled turbine exhaust stream to form the dry carbon dioxide working fluid stream (Claim 24, lines 10-11);
compressing the dry carbon dioxide working fluid stream (Claim 24, line 11);
recycling the second dry carbon dioxide working fluid stream to the combustor (Claim 24, lines 13-14);
providing an output signal from a fuel flow rate detecting unit, an output signal from an oxygen flow rate detecting unit, and an output signal from at least one carbon dioxide flow rate detecting unit to a control unit (Claim 25, lines 1-4);
Claim 26, lines 1-3); and
regulating flow of at least one of the fuel stream, the oxygen stream, the first carbon dioxide working fluid stream, and the second carbon dioxide working fluid stream through a corresponding fuel flow regulating valve, oxygen flow regulating valve, first carbon dioxide working fluid flow regulating valve, and second carbon dioxide working fluid flow regulating valve, respectively, so that one or more of the fuel stream, the oxygen stream, the first carbon dioxide working fluid stream, and the second carbon dioxide working fluid stream is supplied in required amounts (Claim 27, lines 1-6). 
Application No. 16/825,892 does not claim separating the carbon dioxide working fluid stream into a first carbon dioxide working fluid stream and a second carbon dioxide working fluid stream and mixing the first carbon dioxide working fluid stream into an oxygen stream upstream from the combustor to form a mixed carbon dioxide and oxygen stream or wherein the regulating flow includes regulating flow of the first dry carbon dioxide working fluid stream through a first carbon dioxide regulating valve and regulating flow of the oxygen through the oxygen flow regulating valve so that the formed mixed oxygen and carbon dioxide stream provided to the combustor comprises 15% to 40% by mass of the oxygen.
Mittricker teaches (Figures 1A-3) separating the carbon dioxide working fluid stream (102) into a first carbon dioxide working fluid stream (102a) and a second carbon dioxide working fluid stream (102b) and mixing (at 106) the first carbon dioxide working fluid stream (102a) into the oxygen stream (104) upstream from the combustor (110) to form a mixed carbon dioxide and oxygen stream (106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 to include separating the carbon dioxide working fluid stream into a first carbon dioxide working fluid stream and a second carbon dioxide working fluid stream and mixing the first carbon dioxide working fluid stream into the oxygen stream upstream from the combustor to form a mixed carbon dioxide and oxygen stream, as taught by Mittricker, in order to control the adiabatic flame temperature within the primary combustion zone (Paragraph 0021 of Mittricker) and to regulate the temperature of the combustion products stream (Paragraph 0028 of Mittricker). 
Application No. 16/825,892 in view of Mittricker does not claim or teach wherein the regulating flow includes regulating flow of the first dry carbon dioxide working fluid stream through a first carbon dioxide regulating valve and regulating flow of the oxygen through the oxygen flow regulating valve so that the formed mixed oxygen and carbon dioxide stream provided to the combustor comprises 15% to 40% by mass of the oxygen
Minta teaches, however, (Paragraph 0062) that controlling the oxygen and carbon dioxide mixture concentration is a likely approach to provide stable combustion at stoichiometric or near stoichiometric conditions. Therefore, the percentage ratios of oxygen to carbon dioxide are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that controlling the oxygen and carbon dioxide mixture concentration leads to stable combustion at stoichiometric or near stoichiometric conditions (see Paragraph 0062 of Minta).
Therefore, since the general conditions of the claim, i.e. that the percentage ratios of can be controlled to ensure combustion stability were taught by Minto, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/825,892 in view of Mittricker to provide the mixture concentrations of oxygen and carbon dioxide as taught by Minta to ensure combustion stability. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mittricker et al. (US 2011/0300493) in view of Palmer et al. (US 2012/0067056), Belokon et al. (US 2005/0022499), Minta et al. (US 2011/0000221) and ELKady et al. (US 2013/0133337).
Regarding Independent Claim 7, Mittricker teaches (Figures 1A-3) a process for operation of a power generation plant (see Figures 1A-1E), the process comprising:
providing a fuel flow rate detecting unit output signal (a signal from a flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034), an oxygen flow rate detecting unit output signal (a signal from a flow sensor which verifies changes in the flow rate of the stream controlled by 118; see Paragraph 0034), and at least one carbon dioxide flow rate detecting unit output signal (a signal from a flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b; see Paragraph 0034) to a control unit (115; see Figures 1A-1E and Paragraph 0034); 
calculating in the control unit (115), based upon one or more of the fuel flow rate detecting unit output signal (a flow sensor which verifies changes in the flow rate of the stream controlled by 120, where controller 115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034), the oxygen flow rate detecting unit output signal (a flow sensor which verifies changes in the flow rate of the stream controlled by 118, where controller 115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034), and at least one carbon dioxide flow rate detecting unit output signal (a flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b, where controller 115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034), a required fuel flow rate (to achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012 and 0033-0034), a required oxygen flow rate (to achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012 and 0033-0034), and a required carbon dioxide flow rate (to achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012 and 0033-0034);
regulating (via 115) flow of a fuel stream (within 108) through a fuel flow regulating valve (120), regulating (via 115) flow of an oxygen stream (within 104) through an oxygen flow regulating valve (118), and regulating (via 115) flow of a carbon dioxide stream (within 102a or 102b) through a carbon dioxide flow regulating valve (116a or 116b) so that the flows are supplied in required amounts (amounts which achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012);
from 102a; see Figures 1A-1E) from the carbon dioxide stream (within 102a) with oxygen (from 104; see Figures 1A-1E) in the oxygen stream (within 104) to form a mixed oxygen and carbon dioxide stream (at 106; see Figures 1A-1E and Paragraph 0022);
combusting fuel (from 108; see Figures 1A-1E and Paragraph 0028) from the fuel stream (within 108) with the oxygen (from 104) from the mixed oxygen and carbon dioxide stream (at 106; see Figures 1A-1E and Paragraph 0022) in a combustor (110) in presence of additional carbon dioxide (from 102b; see Figures 1A-1E) from the carbon dioxide stream (within 102b) to form a combustion exhaust gas (112a); and
passing the combustion exhaust gas (112a) through a turbine (111) to generate power (see Figures 1A-1E and Paragraph 0025);
separating the carbon dioxide stream (102) into a first carbon dioxide stream (102b) and a second carbon dioxide stream (102a), the second carbon dioxide stream (102a) being the carbon dioxide (from 102a; see Figures 1A-1E) mixed with the oxygen (from 104) to form the mixed oxygen and carbon dioxide stream (at 106; see Figures 1A-1E and Paragraph 0022); and
wherein flow of the carbon dioxide stream (within 102a or 102b) through a first carbon dioxide regulating valve (116a) and the flow of the oxygen stream (within 104) through the oxygen flow regulating valve (118) are both regulated (see Paragraphs 0033-0034).
Mittricker does not teach cooling an exhaust gas from the turbine in a heat exchanger, removing water vapor from a cooled exhaust stream from the heat exchanger using a water vapor condenser to provide the carbon dioxide stream, compressing the first carbon dioxide stream, heating the first carbon dioxide stream in the heat exchanger for passage into the combustor as the additional carbon dioxide, heating the mixed oxygen and carbon dioxide stream in the heat exchanger prior to passage into the combustor, or regulating the flows so that the mixed oxygen and carbon dioxide stream input to the combustor comprises 15% to 40% by mass oxygen and so that the combustion exhaust gas formed in the combustor includes 0.2% by mass or less of carbon monoxide.
Palmer teaches (Figures 1-2) cooling an exhaust gas (58) from the turbine (5) in a heat exchanger (heat exchanger 2, which produces cooled stream 33; see Figures 1-2 and Paragraph 0061), at 31) from a cooled exhaust stream (33, 32) from the heat exchanger (2) using a water vapor condenser (9) to provide the carbon dioxide stream (see flow path of 15, 59, 49, 60, 57 shown in Figures 1-2), compressing (at 53) the carbon dioxide stream (from 15, 59; see Figures 1-2), and heating (via 2) a first carbon dioxide stream (60) in a heat exchanger (2) for passage into the combustor (3) as the additional carbon dioxide (see the flow path of 49, 60, 57 shown in Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker to include cooling the exhaust gas from the turbine in a heat exchanger, removing water vapor from a cooled exhaust stream from the heat exchanger using a water vapor condenser to provide the carbon dioxide stream, compressing the carbon dioxide stream, and heating a first carbon dioxide stream in a heat exchanger for passage into the combustor, as taught by Palmer, in order to supply heat to the streams entering the combustor (Paragraph 0061 of Palmer) and to lower the capital cost of carbon dioxide removal and allow for increased removal efficiency (Paragraph 0055 of Palmer).
Mittricker in view of Palmer does not teach heating the mixed oxygen and carbon dioxide stream in the heat exchanger prior to passage into the combustor or regulating the flows so that the mixed oxygen and carbon dioxide stream input to the combustor comprises 15% to 40% by mass oxygen and so that the combustion exhaust gas formed in the combustor includes 0.2% by mass or less of carbon monoxide.
Belokon teaches (Figures 1-5C) heating (via 22) a mixed oxygen and carbon dioxide stream (the stream exiting mixer 44 towards compressor 14 mixing exhaust 42 with air 54; see Figures 2-3 and Paragraph 0030) in a heat exchanger (22) prior to passage (see Figures 2-3) into a combustor (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Palmer to include the concept of heating the oxygen and carbon dioxide mixture in the heat exchanger prior to passage into the combustor, as taught by Belokon, in order to regulate the combustor inlet temperature and to boost the temperature of the fluid passing though a compressor (Paragraph 0029 of Belokon).
Mittricker in view of Palmer and Belokon does not teach regulating the flows so that the mixed oxygen and carbon dioxide stream input to the combustor comprises 15% to 40% by mass oxygen and so 
Minta teaches, however, (Paragraph 0062) that controlling the oxygen and carbon dioxide mixture concentration is a likely approach to provide stable combustion at stoichiometric or near stoichiometric conditions. Therefore, the percentage ratios of oxygen to carbon dioxide are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that controlling the oxygen and carbon dioxide mixture concentration leads to stable combustion at stoichiometric or near stoichiometric conditions (see Paragraph 0062).
Therefore, since the general conditions of the claim, i.e. that the percentage ratios of can be controlled to ensure combustion stability were taught by Minto, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker to provide the mixture concentrations of oxygen and carbon dioxide as taught by Minta to ensure combustion stability. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). Mittricker in view of Palmer, Belokon, and Minta does not teach wherein the combustion gas formed in the combustor includes 0.2% by mass or less of carbon monoxide.
ELKady teaches (Figures 1-5 and Paragraph 0002) that exhaust streams generated by combustion of fossil fuels in power generation systems includes nitrogen oxides and carbon monoxide as byproducts during combustion. ELKady further teaches (Paragraph 0002) that NOx and CO emissions from power plants utilizing fossil fuels are increasingly penalized by national and international regulations and emission reduction is important for economical power generation due to increasing costs for emitting NOx and CO. Therefore, the amount of carbon monoxide in the combustion exhaust gas is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that as the amount 
Therefore, since the general conditions of the claim, i.e. that the reduction carbon monoxide in the combustion exhaust gas is important for economical power generation, were taught by ELKady, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Palmer, Belokon, and Minta to provide the reduced carbon monoxide, as taught by ELKady, to decrease penalties by national and international regulations. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 9, Mittricker in view of Palmer, Belokon, Minta, and ELKady teaches the invention as claimed and as discussed above. Mittricker further teaches (Figures 1A-3) regulating flow (via 115) of the fuel stream (from 108) through the fuel flow regulating valve (120) and regulating flow (via 115) of the oxygen (from 104) through the oxygen flow regulating valve (118) so that the fuel (from 108) from the fuel stream (108) and the oxygen (from 104) from the oxygen stream (104) are supplied to the combustor (110) in a desired ratio (controller 115 may also control the flow rate of the combustion fuel stream 108 and the oxygen supply stream to maintain desired stoichiometry; see Paragraph 0029).
Regarding Claim 14, Mittricker in view of Palmer, Belokon, Minta and ELKady teaches the inventions as claimed and as discussed above. Mittricker further teaches (Figures 1A-3) regulating flow (via 116b) of the carbon dioxide (within 102b) through a second carbon dioxide regulating valve (102b) so that a desired flow (a flow which achieves a desired temperature of the combustion products stream; see Paragraph 0028) of carbon dioxide working fluid (within 102b) is input to the combustor (110).
Regarding Claim 18,
Mittricker does teach, however, (Paragraph 0022) that the amount of carbon dioxide mixed with the oxygen provides a way to control the temperature of the primary combustion product stream and also another variable to help control the composition of the products of the combustion. Therefore, the amount of carbon dioxide supplied to the combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that controlling the amount of carbon dioxide supplied to the mixture allows for control of the temperature of the combustion product stream (see Paragraph 0022 of Mittricker).
Therefore, since the general conditions of the claim, i.e. that the amount of carbon dioxide supplied to the combustor can be controlled were taught by Mittricker, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Minta and ELKady to control of the amount of carbon dioxide supplied to the combustor, as taught by Mittricker, to provide a way to control the temperature of the primary combustion product stream and to help control the composition of the products of combustion. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mittricker et al. (US 2011/0300493) in view of Palmer et al. (US 2012/0067056), Belokon et al. (US 2005/0022499), Minta et al. (US 2011/0000221) and ELKady et al. (US 2013/0133337), as applied to claim 7 above, and further in view of West et al. (US 2012/0096829).
Regarding Claim 8,
West teaches (Figures 1-3) a power generation plant (10) which regulates a flow (via 66) of a fuel stream (from 24) through a fuel flow regulating valve (66) based upon a required output of the turbine (16; see Paragraphs 0017, 0029, and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Palmer, Belokon, Minta, and ELKady to include regulating flow of the fuel stream through the fuel flow regulating valve based upon a required output of the turbine, as taught by West, in order to provide a means for increasing the power output if the power output is lower than desired (Paragraph 0029 of West).
Regarding Claim 10, Mittricker in view of Palmer, Belokon, Minta, ELKady, and West teaches the invention as claimed and as discussed above. Mittricker further teaches (Figures 1A-3) wherein the fuel from the fuel stream (108) and the oxygen from the oxygen stream (104) are supplied (via 118 and 120) to the combustor (110) in approximately a stoichiometric mixture ratio (controller 115 may also control the flow rate of the combustion fuel stream 108 and the oxygen supply stream to maintain desired stoichiometry; see Paragraph 0029).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mittricker et al. (US 2011/0300493) in view of Palmer et al. (US 2012/0067056), Belokon et al. (US 2005/0022499), Minta et al. (US 2011/0000221), and ELKady et al. (US 2013/0133337), as applied to claim 14 above, and further in view of Allam et al. (US 2011/0179799).
Regarding Claim 15, Mittricker in view of Palmer, Belokon, Minta, and ELKady teaches the invention as claimed and as discussed above. Mittricker further teaches (Figures 1A-3) a central controller (115) which may be operably connected to flow controllers (116a, 116b, 118, and 120) which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034). Mittricker in view of Minta and ELKady does not teach regulating the flow of carbon dioxide based on the flow rate of the fuel and carbon dioxide.
Allam teaches (Figures 1-12) providing a carbon dioxide recirculation fluid to a combustor at a specific ratio to the fuel so that combustion temperature and/or the turbine temperature can be controlled (Paragraph 0188
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Palmer, Belokon, Minta, and ELKady to include regulating the flow of carbon dioxide based on the flow rate of the fuel and carbon dioxide, as taught by Allam, in order to control the combustion temperature and/or the turbine inlet temperature within a desired range while maximizing the amount of energy that can be converted to power (Paragraph 0188 of Allam).
Regarding Claim 16, Mittricker in view of Palmer, Belokon, Minta, and ELKady teaches the invention as claimed and as discussed above. Mittricker further teaches (Figures 1A-3) a central controller (115) which may be operably connected to flow controllers (116a, 116b, 118, and 120) which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034), wherein the temperature of the combustor is regulated (see Paragraph 0010). Mittricker in view of Palmer, Belokon, Minta, and ELKady does not teach regulating the flow of carbon dioxide based on the oxygen and carbon dioxide flow rates.
Allam teaches (Figures 1-12) providing a carbon dioxide recirculation fluid to a combustor wherein the combustion temperature varies depending on the ratio of carbon dioxide to oxygen (Paragraph 0195).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Palmer, Belokon, Minta, and ELKady to include regulating the flow of carbon dioxide based on the oxygen and carbon dioxide flow rates, as taught by Allam, in order to adjust the combustion temperature (Paragraph 0195 of Allam).
Regarding Claim 17, Mittricker in view of Palmer, Belokon, Minta, and ELKady teaches the invention as claimed and as discussed above. Mittricker further teaches (Figures 1A-3) a central controller (115) which may be operably connected to flow controllers (116a, 116b, 118, and 120) which are operably connected to flow and/or composition sensors to verify changes in flow rates of the respective streams controlled by the flow controllers (see Paragraph 0034). Mittricker in view of Minta and ELKady does not teach regulating the flow of carbon dioxide based on the carbon dioxide flow rates.
Allam teaches (Figures 1-12) providing a carbon dioxide recirculation fluid to a combustor at a specific ratio to the fuel so that combustion temperature and/or the turbine temperature can be controlled Paragraph 0188) and providing a carbon dioxide recirculation fluid to a combustor wherein the combustion temperature varies depending on the ratio of carbon dioxide to oxygen (Paragraph 0195).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Palmer, Belokon, Minta, and ELKady to include regulating the flow of carbon dioxide based on the carbon dioxide flow rates, as taught by Allam, in order to control the combustion temperature and/or the turbine inlet temperature within a desired range while maximizing the amount of energy that can be converted to power (Paragraphs 0188 and 0195 of Allam).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mittricker et al. (US 2011/0300493) in view of Palmer et al. (US 2012/0067056) and Minta et al. (US 2011/0000221). 
Regarding Claim 24, Mittricker teaches (Figures 1A-3) a process for operation of a power generation plant (see Figures 1A-1E), the process comprising:
providing a fuel stream (from 108), a mixed carbon dioxide and oxygen stream (from 106), and a dry carbon dioxide working fluid stream (102) to a combustor (110) wherein fuel (within 108) from the fuel stream (from 108) is combusted (within 110) with oxygen (originating from 104) from the mixed carbon dioxide and oxygen stream (from 106) in presence of the dry carbon dioxide working fluid stream (102) to form a combustion exhaust stream (112a);
rotating a turbine (111) with the combustion exhaust stream (112a) to generate power (see Figures 1A-1E and Paragraph 0025) and provide a turbine exhaust stream (112b);
separating the dry carbon dioxide working fluid stream (102) into a first dry carbon dioxide working fluid stream (102a) and a second dry carbon dioxide working fluid stream (102b);
recycling (via 116b) the second dry carbon dioxide working fluid stream (102b) to the combustor (110);
mixing the first dry carbon dioxide working fluid stream (102a) into an oxygen stream (at 104) upstream of (see Figures 1A-1E) the combustor (110) to form the mixed carbon dioxide and oxygen stream (at 106);
providing an output signal from a fuel flow rate detecting unit (a signal from a flow sensor which verifies changes in the flow rate of the stream controlled by 120; see Paragraph 0034), an a signal from a flow sensor which verifies changes in the flow rate of the stream controlled by 118; see Paragraph 0034), and an output signal from at least one carbon dioxide flow rate detecting unit (a signal from a flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b; see Paragraph 0034) to a control unit (115; see Figures 1A-1E and Paragraph 0034);
calculating in the control unit (115), based upon one or more of the fuel flow rate detecting unit output signal (a flow sensor which verifies changes in the flow rate of the stream controlled by 120, where controller 115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034), the oxygen flow rate detecting unit output signal (a flow sensor which verifies changes in the flow rate of the stream controlled by 118, where controller 115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034), and at least one carbon dioxide flow rate detecting unit output signal (a flow sensor which verifies changes in the flow rate of the stream controlled by 116a or 116b, where controller 115 may be of any type of control system such as a programmable computer that is configured to receive data inputs, such as flow rates, and send signals to control flow rates via valves that may be used to adjust a flow rate; see Paragraphs 0033-0034), a required fuel flow rate (to achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012 and 0033-0034), a required oxygen flow rate (to achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012 and 0033-0034), and a required carbon dioxide flow rate (to achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012 and 0033-0034);
regulating (via 115) flow of a fuel stream (within 108) through a fuel flow regulating valve (120), regulating (via 115) flow of an oxygen stream (within 104) through an oxygen flow regulating valve (118), regulating (via 115) flow of a first dry carbon dioxide working fluid stream within 102a) through a first dry carbon dioxide working fluid flow regulating valve (116a) and regulating (via 115) flow of a second dry carbon dioxide working fluid stream (within 102b) through a second dry carbon dioxide working fluid flow regulating valve (116b) so that one or more of the fuel stream (at 108), the oxygen stream (at 104), the first dry carbon dioxide working fluid stream (102a), the second dry carbon dioxide working fluid stream (102b), is supplied in required amounts (amounts which achieve a desired equivalence ratio and a desired combustion temperature; see Paragraphs 0011-0012);
wherein flow of the first dry carbon dioxide working fluid stream (within 102a) through a first dry carbon dioxide working fluid flow regulating valve (116a) and the flow of the oxygen stream (within 104) through the oxygen flow regulating valve (118) are both regulated (see Paragraphs 0033-0034).
Mittricker does not teach cooling the turbine exhaust stream in a heat exchanger to form a cooled turbine exhaust stream, removing water from the cooled turbine exhaust stream to form the dry carbon dioxide working fluid stream, compressing the second dry carbon dioxide working fluid stream, or regulating the flows so that the mixed oxygen and carbon dioxide stream input to the combustor comprises 15% to 40% by mass oxygen and so that the combustion exhaust gas formed in the combustor includes 0.2% by mass or less of carbon monoxide.
Palmer teaches (Figures 1-2) cooling (see Figures 1-2 and Paragraph 0061) the turbine exhaust stream (58) in a heat exchanger (2) to form a cooled turbine exhaust stream (33); removing (via 9) water (31) from the cooled turbine exhaust stream (33, 32) to form the carbon dioxide working fluid stream (see flow path of 15, 59, 49, 60, 57 shown in Figures 1-2); and compressing (via 53) the carbon dioxide working fluid stream (see flow path of 15, 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker to include cooling the turbine exhaust stream in a heat exchanger to form a cooled turbine exhaust stream, removing water from the cooled turbine exhaust stream to form the carbon dioxide working fluid stream, and compressing the carbon dioxide working fluid stream, as taught by Palmer, in order to supply heat to the streams entering the combustor (Paragraph 0061 of Palmer) and lower the capital cost of carbon dioxide removal and allows for increased removal efficiency (Paragraph 0055 of Palmer).
Mittricker in view of Palmer does not teach regulating the flows so that the mixed oxygen and carbon dioxide stream input to the combustor comprises 15% to 40% by mass oxygen.
Minta teaches, however, (Paragraph 0062) that controlling the oxygen and carbon dioxide mixture concentration is a likely approach to provide stable combustion at stoichiometric or near stoichiometric conditions. Therefore, the percentage ratios of oxygen to carbon dioxide are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that controlling the oxygen and carbon dioxide mixture concentration leads to stable combustion at stoichiometric or near stoichiometric conditions (see Paragraph 0062).
Therefore, since the general conditions of the claim, i.e. that the percentage ratios of can be controlled to ensure combustion stability were taught by Minta, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker in view of Palmer to provide the mixture concentrations of oxygen and carbon dioxide as taught by Minta to ensure combustion stability. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. Applicant argues, regarding the drawing objections, that they do not need to be labeled in words because the examiner was able to understand what was illustrated in the present invention and that there is no statute or regulation that elements in the drawing must be labeled in words. In response, Applicant’s drawings include unlabeled rectangular boxes supposedly referring to various combustors, control units, and flow rate detecting units. Applicant’s drawings also include unconnected dashed lines. Therefore, these elements should be corrected and illustrated in the drawing in the form of graphical drawing conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)” (emphasis added). See 37 CFR 1.83(a). It is also noted that labeled representations or suitable descriptive legends may be required by the examiner where necessary for understanding of the drawing. See 37 CFR 1.84(n-o). “Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable” (emphasis added). See CFR 1.83(n). Applicant has provided no evidence that the rectangular boxes are universally recognized as control units, flow rate detecting units, and/or combustors and it is noted that the symbols used by Applicant are clearly not readily identifiable without the aid of descriptive text labels.
Applicant argues, regarding the prior art rejections, that the amount of oxygen in a mixed stream of oxygen and carbon dioxide is not a result effective parameter. In response to Applicant’s arguments and as discussed in the body of the rejection above, Minta teaches (Paragraph 0062) that controlling the oxygen and carbon dioxide mixture concentration is a likely approach to provide stable combustion at stoichiometric or near stoichiometric conditions. Thus, the percentage ratios of oxygen to carbon dioxide are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that controlling the oxygen and carbon dioxide mixture concentration leads to stable combustion at stoichiometric or near stoichiometric conditions (see Paragraph 0062 of Minta).
Therefore, since the general conditions of the claim, i.e. that the percentage ratios of can be controlled to ensure combustion stability were taught by Minto, it is not inventive to discover the optimum workable range by routing experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittricker to provide the mixture concentrations of oxygen and carbon dioxide as taught by Minta to ensure combustion stability. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741